DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Note: The Examiner called and left message to the attorney to propose these minor changes, but no one call back.
The application has been amended as follows: 
In the Specification:
“SYSTEM AND” has been deleted from the Title (Only Method claims in this Application).
	In the Claims:
	“the fabrication” (claim 1, line 1) has been changed to: --a fabrication--.
“there in” (claim 4, line 2) has been changed to: --therein--.
	“the suction” (claim 4, line 3) has been changed to: --a suction--.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art fails to teach or suggest method of automating a fabrication of a copper vertical launch within a printed circuit board comprising cutting and securing a segment of copper wire; soldering an end of the segment of copper wire to a signal trace of the printed circuit board and flush cutting an opposite end of the segment of the copper wire to a surface of the printed circuit board as recited in claims 1 and 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The U.S. Patent 6,712,261 to Hall et al is the closest prior art that discloses an apparatus and method for the insertion the leading end of a length of a metallic element into a through hole of the substrate by clamping and inserting the end of metallic element in the through hole, heating the end of the metallic element to form a ball/sphere-shaped configuration and then severing the wire to enable the formed ball/sphere-shape remain in the hole.  Hall does not disclose the steps of claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/				/DONGHAI D NGUYEN/July 16, 2022 		             	Primary Examiner, Art Unit 3729